Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention. 
Species I: Figures 2A and 2B
Species II: Figures 3A and 3B
Species III: Figures 4A and 4B
Species IV: Figures 5A and 5B
Species V: Figures 6A and 6B
Species VI: Figures 7A, 7B, 8A and 8B

The species are independent or distinct because: 

Species I has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers interleaved with each other; wherein the busbars have a thickness that is less than a thickness of the electrode fingers; wherein the busbars and the electrode fingers are made from a different metal; wherein a dielectric material having a flat top surface is disposed on top of the electrode fingers and the busbars; and having velocity adjusting films layer strips located on the flat top surface of the dielectric material.  

Species II has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers interleaved with each other; high-speed dielectric films located on the two busbars; wherein a dielectric material having a flat top surface is disposed on top of the electrode finger, the busbars and the high-speed dielectric films; and having velocity adjusting films layer strips located on the flat top surface of the dielectric material.  

Species III has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers interleaved with each other; wherein a dielectric material having a two stepped edges and a flat section is disposed on top of the electrode finger and the busbars; and having velocity adjusting films layer strips located on the flat section of the dielectric material.  

Species IV has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers and dummy fingers interleaved with each other; wherein the busbars have a thickness that is less than a thickness of the electrode fingers; wherein the busbars and the electrode fingers are made from a different metal; wherein a dielectric material having a flat top surface is disposed on top of the electrode fingers and the busbars; and a plurality of velocity adjusting film layers on edge portions of the electrode fingers and dummy fingers.   

Species V has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers and dummy fingers interleaved with each other; wherein the busbars have a thickness that is less than a thickness of the electrode fingers; wherein the busbar and the electrode fingers are made from a different metal; a plurality of velocity adjusting film layers located at edge portions of the electrode fingers; and a dielectric material having a flat top surface is disposed on top of the electrode fingers, the busbars and the plurality of velocity adjusting film layers.


Species VI has the mutually exclusive characteristics of having: a surface acoustic wave device having two busbars having respective electrode fingers and dummy fingers interleaved with each other; wherein the busbars have a thickness that is less than a thickness of the electrode fingers; wherein the busbar and the electrode fingers are made from a different metal; a plurality of velocity adjusting film layers located under edge portions of the electrode fingers; and a dielectric material having a step surface is disposed on top of the electrode fingers, and the busbars. 


 In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Note, that although the Species share common inventive features (i.e. a surface acoustic wave device) among each other, there is a significant search burden for searching each one of the patentably distinct species as set forth above because the search will require several different search strategies to find the mutually exclusive characteristic features of each species (i.e. such features set forth above would not necessarily be found together, thus a undue search burden is present to find each mutually exclusive characteristic features recited). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843